Name: 88/101/EEC: Commission Decision of 12 January 1988 approving a programme for the fresh fruit and vegetables sector concerning storage and packaging in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  distributive trades;  marketing
 Date Published: 1988-03-03

 Avis juridique important|31988D010188/101/EEC: Commission Decision of 12 January 1988 approving a programme for the fresh fruit and vegetables sector concerning storage and packaging in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) Official Journal L 057 , 03/03/1988 P. 0032 - 0032*****COMMISSION DECISION of 12 January 1988 approving a programme for the fresh fruit and vegetables sector concerning storage and packaging in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) (88/101/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 20 July 1987 the Portuguese Government forwarded a fresh fruit, vegetables and potatoes programme concerning their storage and packaging in Portugal, and supplied additional information on 10 November 1987; Whereas the aims of this programme are to rationalize and modernize the storage and packaging of fresh fruit, vegetables and potatoes in Portugal, so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the storage and packaging of fresh fruit, vegetables and potatoes in Portugal; whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme for the storage and packaging of fresh fruit, vegetables and potatoes forwarded by the Portuguese Government on 20 July 1987 and for which additional information was provided on 10 November 1987 pursuant to Regulation (EEC) No 355/77 is approved. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.